DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 7/15/2019 was filed timely.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
3.	Applicant's election with traverse of Group 1, claims 1-10 in the reply filed on 5/3/2022 is acknowledged.  The traversal is on the ground(s) that the restricted invention is not patentably significant and is dependent.  This is not found persuasive because the restricted claims are different uses/structures and will be rejoined if the elected invention is allowable.  Applicant was required to provide THREE species and it appears that Applicants argued that all species are obvious and did not provide any species just repeated the groups as a polyol is not a species.  Therefore Office accepts and appreciates the Applicants ADMISSON that all polyols are equivalent and all isocyanate prepolymers are equivalent to each other and thus obvious if ANY polyol or prepolymer is found to advance prosecution.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.	Claims 1-7 and 10 are rejected under 35 U.S.C. 102(A)(1) and rejected under 35 U.S.C. 102(A)(2) as being anticipated by (US 2017/0226391 A1) to Vietti et al.  (hereinafter Vietti).
Vietti is directed toward adhesives with phosphate polyol reactants.  Vietti discloses at paragraph [0013] that the non-monomeric polyisocyanates are the reaction products of a polyisocyanate and a polyol compound having a MW more than 500, which  is considered in the art to be a prepolymer.  Vietti discloses at paragraph [0015] that a phosphate functional compound reads on Applicants functional group I.  Vietti discloses at paragraph [0022] that the adhesion composition contains all of the groups of Applicants elected prepolymer species of isocyanates.  Vietti discloses at paragraph [0045] that the phosphate functional polyol is an organic group having polyols reacted with a phosphoric acid.  Vietti discloses at paragraph [0048] that the adhesive also contains one or more phosphorus free poyols in addition.  Vietti discloses at paragraph [0050] that the adhesive may optionally be solvent free.  Vietti discloses at paragraph [0059] that the solvent can be formed into a laminate or be contacted with a surface and cured.  Vietti discloses at paragraph [0062] that a preferred form is cured into a laminate.  Vietti discloses at paragraph [0123] that a prepolymer is formed.  Vietti discloses at paragraph [0121] that a phosphoric acid polyol is formed.  Vietti discloses at paragraph [0117] that a hydroxy functional polyester is formed to act as the non-phosphorus polyol.  Vietti discloses at paragraph [0132] that the three reacts of the polyol, phosphate functional polyol and the prepolymer are reacted into a cured adhesive compound.  Vietti discloses at paragraph [0025] that the polyol reacted with the phosphoric acid has a preferred MW of 2,000 or lower that reads on Applicants range of at least 90 and not to exceed 4000 g/mol.  Vietti discloses at paragraph [0041] that acid to polyol ratio is 0.005:1 to 0.12:1 that reads on Applicants range of 0.2 to 10%wt.  Vietti discloses at paragraph [0122] that the ratio of the polyol to polyisocyanate is 5:1 in an example that reads on Applicants range of 1:1 to 5:1.  Vietti discloses each and every element as arranged in claims 1-7 and 10.


Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2017/0226391 A1) to Vietti et al.  (hereinafter Vietti) in view of Applicants ADMISSION  (hereinafter Admission).
Vietti is directed toward adhesives with phosphate polyol reactants.  Vietti discloses at paragraph [0013] that the non-monomeric polyisocyanates are the reaction products of a polyisocyanate and a polyol compound having a MW more than 500, which  is considered in the art to be a prepolymer.  Vietti discloses at paragraph [0015] that a phosphate functional compound reads on Applicants functional group I.  Vietti discloses at paragraph [0022] that the adhesion composition contains all of the groups of Applicants elected prepolymer species of isocyanates.  Vietti discloses at paragraph [0045] that the phosphate functional polyol is an organic group having polyols reacted with a phosphoric acid.  Vietti discloses at paragraph [0048] that the adhesive also contains one or more phosphorus free poyols in addition.  Vietti discloses at paragraph [0050] that the adhesive may optionally be solvent free.  Vietti discloses at paragraph [0059] that the solvent can be formed into a laminate or be contacted with a surface and cured.  Vietti discloses at paragraph [0062] that a preferred form is cured into a laminate.  Vietti discloses at paragraph [0123] that a prepolymer is formed.  Vietti discloses at paragraph [0121] that a phosphoric acid polyol is formed.  Vietti discloses at paragraph [0117] that a hydroxy functional polyester is formed to act as the non-phosphorus polyol.  Vietti discloses at paragraph [0132] that the three reacts of the polyol, phosphate functional polyol and the prepolymer are reacted into a cured adhesive compound.  Vietti discloses at paragraph [0025] that the polyol reacted with the phosphoric acid has a preferred MW of 2,000 or lower that reads on Applicants range of at least 90 and not to exceed 4000 g/mol.  Vietti discloses at paragraph [0041] that acid to polyol ratio is 0.005:1 to 0.12:1 that reads on Applicants range of 0.2 to 10%wt.  Vietti discloses at paragraph [0122] that the ratio of the polyol to polyisocyanate is 5:1 in an example that reads on Applicants range of 1:1 to 5:1.  Vietti discloses each and every element as arranged in claims 1-7 and 10, but is silent regarding a bio-based polyol that is based upon castor oil.
Admission by Applicants in the election of species that all polyols are equivalent and therefore a bio-polyol is obvious to select in view of the teachings of Vietta to use a polyol.   
It would be obvious to one skilled in the art at the time of filing based on the disclosure of Vietta in view of the ADMISSION by Applicants of equivalence of all polyols to use a bio-polyol for the adhesive that forms a prime facie case of obviousness for claims 1-10.  

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D WASHVILLE whose telephone number is (571)270-3262. The examiner can normally be reached M-F 9-5.

11.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

12.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

13.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY D WASHVILLE/Primary Examiner, Art Unit 1766